IN THE COURT OF APPEALS OF TENNESSEE
          MIDDLE SECTION AT NASHVILLE

                                                   FILED
AMERICAN COLOR, a division of )                   November 14, 1997
SULLIVAN GRAPHICS, INC.,      )
                              )                   Cecil W. Crowson
    Plaintiff/Appellee,       )                  Appellate Court Clerk
                              )              Robertson Chancery
                              )              No. 12258
VS.                           )
                              )              Appeal No.
                              )              01A01-9703-CH-00120
INNOVO, INC.,                 )
                              )
    Defendant/Appellant.      )



                      CONCURRING OPINION

     I concur with the results of the court’s opinion in this case.


                                             _______________________________
                                             WILLIAM C. KOCH, JR., JUDGE